OPINION

Per Curiam:

A criminal complaint, issued September 24, 1971, charged appellant with selling narcotics on April 24, 1971, in violation of NRS 453.030. Ordered to stand trial after a preliminary hearing he sought habeas relief in the district court, contending his Sixth Amendment rights were violated by the state’s failure, without good cause, to file the charges within a reasonable time.
Appealing from a denial of the relief his brief asserts that since he was arrested May 7, 1971, the four and one-half month delay in bringing the narcotic charge constitutes inherent prejudice of constitutional magnitude. The contention is without merit and is not supported by the record.
*621The May 7, 1971, arrest was for pandering. The arrest for the narcotic offense was made on the same date the complaint was issued, September 24, 1971. The pre-arrest delay on the instant charge does not infringe appellant’s constitutional rights. United States v. Marion, 404 U.S. 307 (1971), DuFrane v. Sheriff, 88 Nev. 52, 495 P.2d 611 (1972).
Affirmed.